ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-042, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), WILSON SOTO of YONKERS, NEW YORK, who was admitted to the bar of this State in 1998, and whose license was administratively revoked pursuant to Rule 1:28—2(c), effective August 24, 2014, should be reprimanded *116based on discipline imposed in New York for unethical conduct that in New Jersey constitutes violations of RPC 8.4(b)(commis-sion of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And good cause appearing;
It is ORDERED that WILSON SOTO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.